Order entered December 2, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00218-CR

                            DARREN DWYONE GREEN, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F11-62506-K

                                              ORDER
        The reporter’s record was originally due in this appeal on April 7, 2013. After abating

the appeal for findings, on September 18, 2013, we ordered court reporter Janice Garrett to file

the reporter’s record by November 1, 2013. We warned Ms. Garrett that if she did not file the

record by that date, we would order that she not sit as a court reporter until she files the record in

this appeal. When the record was not filed by November 8, 2013, we ordered Janice Garrett to

file the reporter’s record by November 19, 2013. We further ordered that Janice Garrett not sit

as a court reporter until she files the record in this appeal.

        The Court now has before it Ms. Garrett’s November 26, 2013 request for an extension

until January 17, 2013 to file the record in this appeal. She states that her workload and a

medical condition require this extension.
       The Court DENIES the November 26, 2013 request for an extension until January 17,

2013 to file the record. We ORDER Janice Garrett, official court reporter of the Criminal

District Court No. 4, to file the reporter’s record in this appeal by DECEMBER 13, 2013. Ms.

Garrett may make any necessary arrangements for assistance in transcribing the record.

However, she remains responsible for filing the complete record in this appeal.

       We further ORDER that Janice Garrett not sit as a court reporter until she has filed the

record in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Janice Garrett,

official court reporter, Criminal District Court No. 4; to counsel for all parties; and to the Dallas

County Auditor’s Office.


                                                      /s/     LANA MYERS
                                                              JUSTICE